Exhibit 10.18
LOCK-UP AGREEMENT
May 5, 2011
57th Street General Acquisition Corp.
590 Madison Avenue, 35th Floor
New York, New York 10022
Crumbs Holdings LLC
110 West 40th Street, Suite 2100
New York, New York 10018
Ladies and Gentlemen:
     This letter agreement (this “Agreement”) relates to a Business Combination
Agreement entered into as of January 9, 2011, as amended by that certain
Amendment to Business Combination Agreement, dated as of February 18, 2011,
Amendment No. 2 to Business Combination Agreement, dated as of March 17, 2011,
and Amendment No. 3 to Business Combination Agreement, dated as of April 7, 2011
(collectively, and as amended, the “Business Combination Agreement”), by and
among 57th Street General Acquisition Corp., a Delaware corporation (“Parent”),
57th Street Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent, Crumbs Holdings LLC, a Delaware limited
liability company (the “Company”), the members of the Company as set forth on
the signature page thereof, and the representatives of the Company and the
Members. Capitalized terms used and not otherwise defined herein are defined in
the Business Combination Agreement and shall have the meanings given to such
terms in the Business Combination Agreement.
     1. In order to induce all Parties to enter into the Business Combination
Agreement, the undersigned hereby agrees that, without the prior written consent
of Parent and the Company, the undersigned: (i) will not, directly or
indirectly, offer, sell, agree to offer or sell, solicit offers to purchase,
grant any call option or purchase any put option with respect to, assign,
transfer, pledge, borrow or otherwise dispose of, any Expense Stock received
pursuant to the Business Combination Agreement or securities convertible into or
exercisable or exchangeable for such Expense Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Exchange Act of 1934, as the same
may be amended or supplemented from time to time (such shares or securities,
collectively, the “Lock-up Shares”); (ii) will not establish or increase any
“put equivalent position” or liquidate or decrease any “call equivalent
position” (in each case within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder) with respect to any Lock-up Shares, or otherwise enter into any
swap, derivative or other transaction or arrangement that transfers to another,
in whole or in part, any economic consequence of ownership of any Lock-up
Shares, whether or not such transaction is to be settled by delivery of Lock-up
Shares, other securities, cash or other consideration; or (iii) will not engage
in any short selling of any Lock-up Shares for a period commencing on the

 



--------------------------------------------------------------------------------



 



Closing Date and ending on the earlier of [A] nine (9) months after the date of
effectiveness of a registration statement that is filed in connection with the
Common Stock associated with the Excluded Shares, or [B] the sale of all the
Common Stock associated with the Excluded Shares pursuant to an effective
registration statement (such period, the “Lock-up Period”). Notwithstanding
anything in this paragraph 1 to the contrary, the undersigned may exercise any
rights under the Registration Rights Agreement provided, however, that no sale
of Lock-up Shares by the undersigned shall be permitted during the Lock-up
Period.
     2. The undersigned hereby authorizes Parent and/or the Company during the
Lock-up Period to cause any transfer agent for the Lock-up Shares to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records relating to, Lock-up Shares for which the undersigned is the record
holder and, in the case of Lock-up Shares for which the undersigned is the
beneficial but not the record holder, agrees during the Lock-Up Periods to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, such Lock-up Shares, if such transfer would constitute a violation
or breach of this Agreement.
     3. Notwithstanding the foregoing, the undersigned may sell or otherwise
transfer Lock-up Shares during the undersigned’s lifetime or on death (i) if the
undersigned is not a natural person, to its equity holders, (ii) to the
immediate family members (including spouses, significant others, lineal
descendants, brothers and sisters) of the undersigned or its equity holders,
(iii) a family trust, foundation or partnership established for the exclusive
benefit of the undersigned, its equity holders or any of their respective
immediate family members, (iv) a charitable foundation controlled by the
undersigned, its equityholders or any of their respective immediate family
members, or (v) by will or intestacy to the undersigned’s immediate family or to
a trust, the beneficiaries of which are exclusively the undersigned and a member
or members of the undersigned’s immediate family or a charitable foundation
controlled by any such persons, provided in each such case that the transferee
thereof agrees to be bound by the restrictions set forth herein.
     4. The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.
     5. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of laws
principles thereof. Delivery of a signed copy of this letter by facsimile or
other electronic transmission shall be effective as delivery of the original
hereof.
[Signatures on the following page]

 



--------------------------------------------------------------------------------



 



            Very truly yours,
      MAXIM PARTNERS LLC
      By:   /s/ Paul LaRosa         Name:   Paul LaRosa        Title:   Senior
Managing Director     

 